DETAILED ACTION
This action is pursuant to the claims filed on 07/24/2019. Claims 1-11 are pending. A first action on the merits of claims 1-11 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 and 07/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "in the conductive fiber, a length of the inserted portion is smaller than a length of the non-inserted portion".  It is unclear if “the conductive fiber” is to be 
Claim 4 recites “the length of the non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion”. Similarly to claim 3 above, it is unclear if “the conductive fiber” is to be interpreted as one conductive fiber of the plurality of conductive fibers or as the plurality of conductive fibers. As such, the metes and bounds of the claim are indefinite. For examination purposes, this limitation will be interpreted to read as “the length of the non-inserted portions of the plurality of conductive fibers are twice or more as long as the length of the inserted portion”
Claim 5 recites “a length of the conductive fiber is 1 mm or shorter”. Similarly to claims 3 and 4 above, it is unclear if “the conductive fiber” is to be interpreted as one conductive fiber of the plurality of conductive fibers or as the plurality of conductive fibers. As such, the metes and bounds of the claim are indefinite. For examination purposes, this limitation will be interpreted to read as “a length of each of the plurality of conductive fibers is 1 mm or shorter”.
Claim 6 recites “wherein the conductive fiber is a needle-shaped body having an electric-conductive plated surface of the fiber.” Similarly to claims 3-5 above, it is unclear if “the conductive fiber” is to be interpreted as one conductive fiber of the plurality of conductive fibers or as the plurality of conductive fibers. As such, the metes and bounds of the claim are indefinite. 
Claim 9 recites the limitation “a spraying step of spraying charged conductive fibers from an electrostatic spray gun”. It is unclear if “charged conductive fibers” are to be interpreted as the same conductive fibers of line 4 of claim 8 or if the charged conductive fibers are a second set of conductive fibers distinct from the “plurality of conductive fibers” of claim 8. For examination purposes the charged conductive fibers of claim 9 will be interpreted to be the same fibers as the plurality of fibers of claim 8.
Claim 10 recites the limitation “the inserted portion of the conductive fiber is smaller than a length of the non-inserted portion".  It is unclear if “the conductive fiber” is to be interpreted as one conductive fiber of the plurality of conductive fibers or as the plurality of conductive fibers. Therefore, the metes and bounds of the claim are indefinite because it is unclear if only a single conductive fiber is required to have a length of the inserted portion smaller than a non-inserted portion or if every conductive fiber requires this limitation. For examination purposes, this limitation will be interpreted to read as “the inserted portion of each of the plurality of conductive fibers is smaller than a length of the non-inserted portion” Claim 11 inherits this deficiency. 
Claim 11 recites “the length of the non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion”. Similarly to claim 10 above, it is unclear if “the conductive fiber” is to be interpreted as one conductive fiber of the plurality of conductive fibers or as the plurality of conductive fibers. As such, the metes and bounds of the claim are indefinite. For examination purposes, this limitation will be interpreted to read as “the length of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akter (Akter, Tahmina, et al.,“Reversibly Stretchable Transparent Conductive Coatings of Spray Deposited Silver Nanowires”, Year 2012) in view of Wu (Wu, H.P., et al., “High conductivity of isotropic conductive adhesives filled with silver nanowires”, Year 2005).
Regarding claim 1, Akter teaches a raised electrode formed by raising a surface of a sheet material having a stretch property (Fig 1a-c and abstract, PDMS is sheet layer having stretch property), comprising: a resin layer configured to be stretchable to follow the surface of the sheet material (Fig 1a-c polydopamine layer having similar stretchablility); and a plurality of conductive fibers each having an inserted portion (Figs 1a-c, silver nanowires , one end of which is inserted into the resin layer (Fig 1b, shows one end of each AgNW in the polydopamine resin layer), wherein the conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (Fig 1a-c, nanowires are all in contact with one another such that they are electrically connected), and the conductive fibers are formed in the resin layer so as to have such a density as causing an in-plane isotropic electric conductivity of an electrode region of the sheet material in which the conductive fibers are formed (Figs 1a-c and paragraph 1 of “Results and Discussion” on Pg 1856 disclosing homogenous deposition of AgNWs on polydopamine; Pg 1858 the conclusion disclosing the spray coated conductive fibers are suitable as an electrode material).
Akter fails to explicity teach wherein the conductive fibers are formed to have in-plane isotropic electric conductivity.
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akter in view of Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic conductivity to yield the predictable result of an isotropic electrically conductive region capable of being used as an electrode (Akter Pg 1856 and 1858 homogenous AgNWs produce a suitable 
Regarding claim 2, in view of the combination of claim 1 above, Akter further teaches wherein the conductive fibers that are adjacent to one another and have a contact point among them incline from the sheet material so as to maintain the contact point in stretch of the sheet material (See Figs 1a-c, Fig 1b clearly shows inclined position of fibers with contact point, Fig 1c shows stretching with fibers still in contact; top of left column on pg 1858 discusses electric path between AgNWs remaining connected at 15% elongation).
Regarding claim 7, in view of the combination of claim 1 above, Akter further teaches wherein the resin layer is an insulator (Figs 1a-c, polydopamine is an electrically insulating material).
Regarding claim 8, Akter teaches a method of manufacturing a raised electrode (Fig 1a-c, manufacturing of electrode configured as ‘raised’ in the non-stretched position) formed by raising a surface of a sheet material having a stretch property (Fig 1a-c, PDMS has stretch property), the raised electrode including: a resin layer configured to be stretchable to follow the surface of the sheet material (Fig 1, polydopamine is a resin layer on PDMS substrate); and a plurality of conductive fibers each having an inserted portion (Figs 1a-c, silver nanowires (AgNWs)), one end of which is inserted into the resin layer (Fig 1b, shows one end of each AgNW in the polydopamine resin layer), the method comprising: a step of forming an adhesive layer on the surface of the sheet material (Pg 1856 Results and Discussion; polydopamine on PDMS is an adhesive layer); a raising step of raising the surface by making the conductive fibers fly toward the surface, and inserting the one ends into the adhesive layer (Pg 1856 left column “Fabrication of AgNWs Spray-Depositeid PDMS Film” discloses ; and a hardening step of forming the resin layer by hardening the adhesive layer (Pg 1856 Results and Discussion disclosing solidification of polydopamine), wherein the conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (Figs 1a-c, specifically 1b, show AgNWs being physically and electrically in contact at non-inserted portions) and the conductive fibers are formed in the resin layer so as to have such a density as causing an in-plane isotropic electric conductivity of an electrode region of the sheet material in which the conductive fibers are formed (Figs 1a-c and paragraph 1 of “Results and Discussion” on Pg 1856 disclosing homogenous deposition of AgNWs on polydopamine; Pg 1858 the conclusion disclosing the spray coated conductive fibers are suitable as an electrode material).
Akter fails to explicity teach wherein the conductive fibers are formed to have in-plane isotropic electric conductivity.
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akter in view of Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the method of claim 8. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic .
Claims 3-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akter in view of Wu, and in further view of Kim (Kim, Taegeon, et. al., “Electrostatic Spray Deposition of Highly Transparent Silver Nanowire Electrode on Flexible Substrate”, Year 2012).
Regarding claim 3, in view of the combination of claim 2 above, Akter appears to teach wherein, in the conductive fiber, a length of the inserted portion is smaller than a length of the non-inserted portion (Fig 1b, length extending beyond the polydopamine layer appears to be larger than the length embedded in the polydopamine layer).
Akter fails to explicitly teach the length of the inserted portion being smaller than the length of the non-inserted portion.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-inserted portions of the conductive fibers of Akter in view of Wu and Kim to incorporate the longer conductive fibers such that a length of the inserted portion is less than a length of the non-inserted portion to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide 
Regarding claim 4, in view of the combination of claim 3 above, Akter appears to teach wherein the length of the non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof (Fig 1b, length extending beyond the polydopamine layer of individual AgNWs appears to be well over twice the length embedded in the polydopamine layer).
Akter/Wu/Kim discloses substantially all the limitations of the claim(s) except for the explicit teaching that the length of non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the non-inserted length of the conductive fibers of Akter in view of Wu and Kim to provide the non-inserted length at least twice as long as the inserted length, since applicant has not disclosed that the specific ratio of the non-inserted length to the inserted length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a ratio that is less than 2. 
Regarding claim 5, in view of the combination of claim 3 above, Akter further teaches wherein a length of the conductive fiber is 1 mm or shorter (Pg 1857 left column second paragraph, 20 micrometer length for the AgNWs).
Regarding claim 9, 
Akter fails to explicitly teach the spraying step including spraying charged conductive fibers, the spray gun being an electrostatic spray gun and the spraying being in a state in which a voltage is applied between the electrostatic spray gun and an earthed electrode on which the sheet material is placed.
Kim teaches a similar method including a raising step comprising a spraying step of spraying charged conductive fibers from an electrostatic spray gun toward the sheet material in a state in which a voltage is applied between the electrostatic spray gun and an earthed electrode on which the sheet material is placed (Figs 3a-d, electrostatic spray gun with stage defining a grounded earth electrode with polycarbonate substrate thereon and a high voltage applied between the gun and ground electrode; Pg 791 left column paragraph 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Akter inv iew of Wu and Kim to incorporate the step of spraying charged conductive fibers from an electrostatic spray gun to arrive at the method of claim 9. Doing so would be obvious to one of ordinary skill in the art to advantageously use a method that is well-known for having a higher efficiency with smaller loss in solution compared to air spraying (Kim; Pg 791 left column and second paragraph; “Such an electrostatic spray system is … known to have higher efficiency with smaller loss in solution compared to an air spray”).
Regarding claim 10, in view of the combination of claim 9 above, Akter appears
Akter fails to explicitly teach wherein, in the spraying step, the voltage is adjusted so that a length of the inserted portion of the conductive fiber is smaller than a length of the non-inserted portion thereof.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance) via a spraying step utilizing a voltage adjusted so that a length of the inserted portion of the conductive fiber is smaller than a length of the non-inserted portion (Pg 791 left column and second paragraph; adjustment of voltage to a high voltage produces ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spraying step Akter in view of Wu and Kim to incorporate the electrostatic spraying step utilizing to arrive at the method of claim 10. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide an electrode with less resistance to enhance electrode performance (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance).
Regarding claim 11, in view of the combination of claim 10 above, Akter appears to teach wherein the length of the non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof (Fig 1b, length extending beyond the polydopamine layer of individual AgNWs appears to be well over twice the length embedded in the polydopamine layer).
Akter/Wu/Kim discloses substantially all the limitations of the claim(s) except for the explicit teaching that the length of non-inserted portion of the conductive fiber is twice or more . 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akter in view of Wu, and in further view of Kim as applied to claim 3, and in further view of Shimuta (U.S. PGPub No. 2018/0263518).
Regarding claim 6, in view of the combination of claim 3 above, Akter further teaches wherein the conductive fiber is a needle-shaped body (Figs 1a-c AgNWs have needle-shaped body).
Atker fails to teach an electric-conductive plated surface of the fiber.
In related prior art, Shimuta teaches a similar device wherein a conductive fiber is disclosed as alternatively being a resin fiber plated with silver ([0041]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive fiber of Akter in view of Wu, Kim, and Shimuta to incorporate the conductive fiber having an electric conductive plated surface to arrive at the device of claim 6. Doing so would be a simple substitution of one well-known conductive fiber for another well-known conductive fiber to yield the predictable result of a conductive fiber capable of producing a conductive material for an electrode. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794